Citation Nr: 0946191	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  08-09 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to nonservice-connected 
disability pension benefits.  

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
dated March 2008, the Veteran indicated that he wished to 
testify at a hearing before the Board at the local RO.  
However, in April 2008, the Veteran withdrew his hearing 
request.  The Board also notes that a hearing was scheduled 
before a Decision Review Officer (DRO) for June 30, 2008 at 
the local RO.  That hearing was also cancelled by the 
Veteran, as reflected in a June 2008 Personal Appearance 
Verification letter.  Thus, the Board finds that there is no 
hearing request pending at this time.  See 38 C.F.R. § 
20.702(e) (2009).  


FINDING OF FACT

The Veteran's annual income cannot be calculated without the 
requested information regarding his common law marriage and 
spouse's income.  


CONCLUSION OF LAW

The basic requirements for entitlement to nonservice-
connected disability pension benefits have not been met.  38 
U.S.C.A. §§ 1521, 5303 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.23, 3.252, 3.271, 3.272, 3.274, 3.277, 3.342 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Decision  

Pursuant to 38 U.S.C.A. § 1521(a), nonservice-connected 
disability pension is a benefit payable by VA to a Veteran of 
a period of war who is permanently and totally disabled from 
a nonservice-connected disability not the result of the 
Veteran's willful misconduct.  Basic entitlement exists if, 
among other things, the Veteran's income is not in excess of 
the applicable maximum allowable pension rate specified in 38 
C.F.R. § 3.23, as changed periodically and reported in the 
Federal Register.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 
3.3(a)(3).  The maximum annual pension rate (MAPR) is 
periodically increased from year to year.  38 C.F.R. § 
3.23(a).  The maximum rates for improved pension shall be 
reduced by the amount of the countable annual income of the 
Veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  In 
addition, payment of a Veteran's pension shall be denied or 
discontinued based upon consideration of the annual income of 
the Veteran, the Veteran's spouse, and the Veteran's 
children.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274.  

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  38 U.S.C.A. § 
1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Income 
from the Social Security Administration (SSA) is not 
specifically excluded under 38 C.F.R. § 3.272, nor is the SSA 
income of a spouse.  Such are therefore included as countable 
income.  Medical expenses in excess of five percent of the 
MAPR, which have been paid, may be excluded from an 
individual's income for the same 12-month annualization 
period to the extent they were paid.  38 C.F.R. § 
3.272(g)(1)(iii).  

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement 
to improved pension: welfare; maintenance; VA pension 
benefits, payments under Chapter 15, including accrued 
pension benefits; reimbursement for casualty loss; profit 
from sale of property; joint accounts (accounts in joint 
accounts in banks and similar institutions acquired by reason 
of death of the other joint owner); and medical expenses in 
excess of five percent of the MAPR, which have been paid.  

As a condition of granting or continuing pension, the 
Department of Veterans Affairs may require from any person 
who is an applicant for or a recipient of pension such 
information, proofs, and evidence as is necessary to 
determine the annual income and the value of the corpus of 
the estate of such person, and of any spouse or child for 
whom the person is receiving or is to receive increased 
pension (such child is hereinafter in this section referred 
to as a dependent child), and, in the case of a child 
applying for or in receipt of pension in his or her own 
behalf (hereinafter in this section referred to as a 
surviving child), of any person with whom such child is 
residing who is legally responsible for such child's support.  
38 C.F.R. § 3.277(a).  

Upon review of the evidence of record, the Board notes that 
the Veteran's first application for compensation or pension 
benefits was received by the RO in March 1982.  Although the 
Veteran indicated he was divorced, he did not provide any 
details regarding the marriage.  In fact, he stated that he 
"d[id] not wish to develop this information."  Thereafter, 
in July 2004, the Veteran applied for non-service connected 
disability pension benefits.  As reflected on the VA Form 21-
526, Veteran's Application for Compensation and/or Pension, 
the Veteran reported gross wages and salary in the amount of 
$20,800.00.  He reported no monthly income from a spouse.  In 
a December 2004 rating decision, the RO denied entitlement to 
nonservice-connected disability pension benefits because the 
Veteran was working, and the evidence failed to show that his 
disabilities were permanent and total in nature.  

In June 2007, the Veteran submitted a VA Form 21-527, Income-
Net Worth and Employment Statement to the RO, which was 
considered as an informal claim for nonservice-connected 
disability pension benefits.  Pursuant to the form, the 
Veteran indicated that he was currently divorced, became 
totally disabled on January 31, 2007, and receives $670.00 in 
Social Security Administration (SSA) benefits.  After 
receiving VA outpatient treatment records, specifically 
noting a June 2007 outpatient treatment note that refers to 
the Veteran's common law marriage with Ms. [redacted] for "some 
years," the RO sent a letter to the Veteran dated August 
2007, requesting additional information regarding the common 
law marriage.  In particular, the RO requested that the 
Veteran's common law spouse complete and return the VA From 
21-4170, Statement of Marital Relationship, to assist in 
establishing their common law marriage and to also provide 
her income.  The Veteran failed to provide the requested 
information.  As such, although the RO in its September 2007 
rating decision determined that the Veteran is permanently 
and totally disabled due to his disabilities, entitlement to 
nonservice-connected disability pension benefits was denied 
because he failed to provide the requested information 
regarding his common law spouse.  See the September 2007 
notification letter.

In a series of statements throughout the pendency of this 
appeal, the Veteran asserts that he no longer has a common 
law spouse, was never in a common law marriage, and did not 
have a common law spouse at any time during his appeal.  See 
personal statements dated October 2007, November 2007, and 
November 2008.  

In light of the above, the Board finds that nonservice-
connected disability pension benefits are not warranted.  As 
stated previously, the Veteran was requested to provide 
information regarding his common law marriage and the 
spouse's income in an August 2007 letter.  Despite the 
repeated request by way of a February 2008 letter, the 
Veteran failed to provide the additional information relating 
to his common law marriage.  As mentioned previously, under 
38 C.F.R. § 3.277(a), as a condition of granting or 
continuing pension, VA may require from any person who is an 
applicant for or a recipient of pension such information, 
proofs, and evidence as is necessary to determine the annual 
income and the value of the corpus of the estate of such 
person, and of any spouse or child for whom the person is 
receiving or is to receive increased pension).  Without the 
wife's income, the RO is unable to compute his annual income 
for pension purposes.  

The Board acknowledges the Veteran's contentions that he was 
never in a common law marriage with Ms. [redacted], but finds his 
assertions not credible.  At a June 2007 VA mental health 
outpatient treatment visit at his local VA facility, the 
Veteran stated that he has been in a common law relationship 
with Ms. [redacted] for "some years."  In addition, two August 
2007 VA outpatient treatment notes refer to the Veteran's 
"spouse" and "wife."  As the evidence shows that the 
Veteran at some point during the pendency of the appeal was 
married, his spouse's financial information is necessary to 
decide the issue on appeal.  

Since the Veteran has not submitted information regarding his 
common law spouse's income, and the RO has requested the 
Veteran submit the above information on several occasions, 
the Board finds that the Veteran has not fully complied with 
the income reporting requirements.  Because the Veteran has 
not provided sufficient information in order to determine his 
annual income, entitlement to nonservice-connected disability 
pension benefits must be denied.  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.  

The VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  VA will refrain from providing 
assistance in obtaining evidence where the claimant is 
ineligible for the benefits sought because of lack of 
qualifying service, lack of Veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Moreover, this decision results in a denial of entitlement to 
nonservice-connected disability pension benefits and any 
failure to provide notice as to the effective date and rating 
is harmless error.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Assuming without deciding that the VCAA applies, the Board 
finds that each of the four content requirements of a VCAA 
notice has been fully satisfied.  The Veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The Board concludes that the discussion in the July 
2007 letter informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  VA made all efforts to notify and 
to assist him with regard to the evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  

In this case, the law is dispositive, and eligibility for 
nonservice-connected disability pension benefits is precluded 
based upon the Veteran's failure to provide the requested 
information regarding his common law marriage; therefore, 
entitlement to nonservice-connected disability pension 
benefits must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

Entitlement to nonservice-connected disability pension 
benefits is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


